      Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 1 of 22




                                 United States District Court
                                Southern District of New York


Virginia L. Giuffre,

               Plaintiff,                    Case No.: 15-cv-07433-RWS

v.

Ghislaine Maxwell,

            Defendant.
________________________________/

     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR
         PROTECTIVE ORDER REGARDING FINANCIAL INFORMATION

       Plaintiff, Virginia Giuffre, by and through her undersigned counsel, files this Response in

Opposition to Defendant’s Motion for a Protective Order Regarding Financial Information (DE

370). Defendant’s financial information is highly relevant to this case, particularly in light of

Ms. Giuffre’s punitive damages claim as well as press reports suggesting that the Defendant may

be selling her assets in New York and transferring the money outside the jurisdiction.

Accordingly, Defendant’s motion for a protective order should be denied.1

I.     PRELIMINARY STATEMENT

       As recounted by Defendant (DE 370 at 1-3), Ms. Giuffre has served discovery requests

on Defendant, seeking certain financial information from the Defendant. The requests are

narrowly tailored to the time frame related to this case, as the requested information concerns



1
  Contemporaneous with the filing of this response to Defendant’s motion for a protective order
regarding financial information, Ms. Giuffre has also filed a motion to compel Defendant to
produce the requested financial information. This parallel filing is apparently required because
Ms. Giuffre does not simply seek the negative relief of denial of Defendant’s requested
protective order but also the affirmative relief of a Court order requiring production of the
materials.
                                                   1
      Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 2 of 22




financial information from just the time during which Defendant has defamed Ms. Giuffre (2015

to present).

        As with most of the other discovery requests she has received, Defendant has chosen not

to produce any information. Instead, she has filed this motion for a blanket protective order,

arguing that financial discovery has no relevance whatsoever to any issue in this case. Of course,

given the broad scope of discovery, the Court can grant Defendant’s motion only if no relevance

exists at all. But in fact, Defendant’s financial information is highly relevant to at least three

issues in this case. First, Defendant’s recent efforts to conceal assets from the reach of this Court

proves consciousness of her guilt of sex trafficking. Second, Defendant’s financial affairs will

show dependence on Epstein for financial support, an issue highly relevant to motive.2 Third, as

Defendant herself appears to admit, the discovery is relevant to the size of the punitive damage

award that the jury should enter in this case. Facts relevant to each of these three points are set

out in order below.

        A.     Discovery of Financial Information is Relevant to Show Defendant’s
               Transfer of Assets Out of the Jurisdiction after the Commencement of
               Litigation and thus Her Consciousness of Guilt.

        The requested financial information is relevant to issues relating to Defendant’s apparent

attempt to conceal assets from the Court. The timing of recent events is telling here. As the

Court will recall, in court pleadings filed December 30, 2014, Ms. Giuffre initially publicly

alleged Defendant had sexually abused her. On September 21, 2015, Ms. Giuffre filed her

lawsuit against Defendant here in the Southern District of New York. (DE 1.) Ms. Giuffre is

seeking at least $50 million in compensatory and punitive damages from Ms. Maxwell. Just a

few months after the suit was filed, on April 28, 2016, the New York Post reported that


2
 As recently as 2005, Defendant was on Epstein’s Palm Beach House bank account for Palm
Beach. Bates Number SAO FOIA disc 7 (bates Giuffre 007590) at p. 93-95.
                                              2
      Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 3 of 22




Defendant, “the daughter of the late disgraced press baron Robert Maxwell, has sold her

townhouse at 116 E. 65th St. for $15 million.” See http://nypost.com/2016/04/28/alleged-epstein-

madam-sells-16m-manhattan-townhouse/. When questioned about the sale, Defendant’s

representative refused to comment. See id. (broker Shari Scharfer Rollins, of Douglas Elliman,

did not return calls).

        The transfers of assets, likely out of the jurisdiction of this Court, provides evidence of

consciousness of criminal guilt and civil liability. Clearly, Ms. Giuffre is entitled to explore all

the circumstances surrounding the timing and consummation of this sale, including whether

Defendant has now secreted these assets someplace where they may be difficult to reach, such as

in the United Kingdom (where, on information and belief, Maxwell is a UK citizen holding a UK

passport) or elsewhere.

        Maxwell’s removal and apparent concealment of assets takes place against a backdrop of

disregard of court orders by Maxwell and others involved in the Epstein sex trafficking

organization. In 2009, before suit was ever filed in this case, Maxwell was served with a

subpoena for a deposition in a civil case against Jeffrey Epstein. After extensive discussion and

coordinating a convenient time and place, as well as ultimately agreeing to a confidentiality

agreement prepared by Maxwell’s attorney, at the eleventh hour Maxwell’s attorney informed

plaintiff’s counsel that Maxwell’s mother was very ill and that consequently Maxwell was

leaving the country with no plans to return. The deposition was cancelled.




        Similarly, the Court is familiar with the long (and still on-going) effort of Ms. Giuffre’s

efforts to take the depositions of those who participated with Defendant in sexual abuse --
                                                  3
      Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 4 of 22




including Jeffrey Epstein, Nadia Marcikova, and Sarah Kellen – depositions that have thus far

been defeated by evasions of service of process and other similar maneuvers. See DE 160,

Motion for Leave to Serve Three Deposition Subpoenas by Means Other than Personal Service,

which this Court granted on June 20, 2016; DE 308, Motion for Finding Civil Contempt against

Sarah Kellen for Ignoring Subpoena (pending); DE 310, Motion for Finding of Civil Contempt

against Nadia Marcinkova for Ignoring Subpoena (pending). Similarly, the Court will recall that

Ms. Giuffre was recently forced to resort to the Hague Convention in an effort to depose

Maxwell’s spokesman, Ross Gow, about statements he made on Defendant’s behalf. See DE

306, Motion for Extension of Time to Complete Discovery to Serve and Depose Ross Gow

(pending); DE 330 and 331, Application for Letters Rogatory (application granted and letter

issued by the Court on August 11, 2016 (DE 358)).

       Against the backdrop of these repeated evasion efforts, Defendant’s sale of $15 million in

assets appears even more alarming. And, evidence of consciousness of guilt is admissible in

criminal cases, even where the standard of proof is much higher than in a civil case. See, e.g.,

United States v. Amuso, 21 F.3d 1251, 1258 (2d Cir. 1994) (recognizing admissibility of

evidence from which a jury could find consciousness of guilt). Ms. Giuffre it entitled to explore

all the circumstances surrounding Ms. Maxwell’s apparent efforts to hide assets.3

       B.      Discovery of Financial Information is Relevant to Show a Financial Link to
               Epstein.

       In addition to providing evidence Defendant is hiding assets, the financial information

will help to establish an important link between Defendant and Jeffrey Epstein. Drawing again


3
  The Court should review Defendant’s reply to this pleading carefully to see if she represents to
the Court that the $15 million in assets she has apparently concealed will be made available to
satisfy any judgment that Ms. Giuffre might obtain in this case. If Defendant fails to make such
a representation, the Court can draw the obvious inference that Defendant is attempting to hide
her assets to escape responsibility for paying any ultimate judgment here.
                                                  4
      Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 5 of 22




on a published article from the New York Post, it appears that Defendant’s townhouse (among

other assets) might be part of a covert payoff from Epstein to Defendant. As the Post reports,

“[a] lawyer with links to Epstein reportedly bought the townhouse for Maxwell, who has

allegedly never earned enough or inherited enough to make the purchase on her own.”

http://nypost.com/2016/04/28/alleged-epstein-madam-sells-16m-manhattan-townhouse/. This

article suggests that Defendant is reliant upon Epstein for tremendous financial support, which

certainly provides a strong motive for her to provide favors to Epstein – including providing him

with underage girls for sex. It also provides a strong motive for her to lie at trial about Epstein’s

(and her own) sex trafficking. Indeed, to conceal these facts, other media reports suggest that

the reason that Defendant was trying to sell her townhouse “quietly” was perhaps “to put some

distance between herself and Epstein, who owns a mansion a few blocks away.”

http://pagesix.com/2015/02/02/accused-epstein-madam-quietly-selling-ues-townhouse/.

       Again, perhaps there is some innocent explanation for these secretive efforts. But, if so,

Defendant has declined to provide it. See id. (noting Defendant’s “rep didn’t comment”).

       C.      Discovery of Financial Information is Relevant to the Issue of the Size of any
               Punitive Damages.

       Financial information regarding Defendant is also highly relevant to Ms. Giuffre’s

punitive damages claim. Of course, it is well-settled law that “evidence of a tortfeasor’s wealth

is traditionally admissible as a measure of the amount of punitive damages that should be

awarded.” City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 270 (1981). As explained by

the Reporters of the American Law Institute’s Restatement of Torts, when considering the size of

punitive damages “[t]he wealth of the defendant is also relevant, since the purposes of exemplary

damages are to punish for a past event and to prevent future offenses, and the degree of




                                                  5
      Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 6 of 22




punishment or deterrence resulting from a judgment is to some extent in proportion to the means

of the guilty person.” Restatement (Second) of Torts § 908, cmt. e (1979).

        Defendant does not attempt to quarrel with the proposition that her vast wealth is relevant

to Ms. Giuffre’s punitive damages claim. See, e.g., DE 370 at 6 (citing case allowing

information about a defendant’s wealth to be presented to the jury). Instead, it appears that her

only argument concerns the timing of the disclosure of such information, an issue discussed

below. For purposes of setting out the salient facts, then, it is enough to note here that even

Defendant has to ultimately concede that discovery about her financial information is relevant to

this case.

II.     DISCUSSION

        Because discovery regarding Defendant’s financial circumstances and recent transactions

is relevant to this case for multiple reasons, Ms. Giuffre is entitled to discovery regarding that

information. Under Federal Rule of Civil Procedure 34(a), a party may request that another

party produce documents in her possession so long as the documents are within the scope of Fed.

R. Civ. P. 26(b), which allows for broad discovery regarding any non-privileged matter that is

relevant to any party’s claim or defense. Information within this scope of permitted discovery

need not be admissible in evidence to be discoverable. Relevance is still to be “construed

broadly to encompass any matter that bears on, or that reasonably could lead to other matter that

could bear on” any party's claim or defense. State Farm Mut. Auto. Ins. Co. v. Fayda, No.

14CIV9792WHPJCF, 2015 WL 7871037, at *2 (S.D.N.Y. Dec. 3, 2015) (granting motion to

compel). For reasons explained above, the financial information sought is relevant to issues in

this case, and, accordingly Defendant’s motion for a protective order should be denied. There is

also no sound reason for delaying discovery on these issues.



                                                  6
      Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 7 of 22




        A.      Discovery of Financial Information is Appropriate Pre-Trial to Avoid the
                Need to Summon Two Separate Juries to Hear the Evidence in the Case.

        Seemingly recognizing the fact that discovery regarding her financial information is

appropriate, Defendant’s ultimate argument appears not to be that the discovery is improper, but

rather that it should be delayed until after the trial starts. Thus, Defendant’s first specific

argument section is that financial “discovery is not appropriate pre-trial.” DE 370 at 6. In

support of this proposition, Defendant’s lead citation is a forty-year-old New York case, Rupert

v. Sellers, 48 A.D.2d 265 (4th Dept. 1975). But as much more recent authority from the Southern

District of New York explains, Rupert is inapplicable to discovery issues because the case relates

solely to the sequence with which evidence can be produced at trial:

        [Defendant’s] reliance on Rupert v. Sellers, 48 A.D.2d 265, 368 N.Y.S.2d 904
        (4th Dep’t 1975), for the proposition that punitive damages discovery is not
        appropriate until a plaintiff has first established liability is misguided since federal
        law and not state law governs questions of procedure such as discoverability.
        Hazeldine v. Beverage Media, Ltd., No. 94 Civ. 3466 (CSH), 1997 WL 362229, at
        *3 (S.D.N.Y. June 27, 1997) (citations omitted). Moreover, while the Second
        Circuit “has cited Rupert with approval, it has done so for the proposition that
        evidence of a defendant's wealth should not ‘be brought out at trial unless and
        until the jury has brought in a special verdict that the plaintiff is entitled to
        punitive damages.’ ” Id. (citations omitted). It has not held that financial
        discovery such as that sought here may only be taken after a liability
        determination.

Pasternak v. Dow Kim, 275 F.R.D. 461, 463 (S.D.N.Y. 2011).

       Defendant also cites another decision from this court, Collens v. City of New York, 222

F.R.D. 249, 254 (S.D.N.Y. 2004). DE 370 at 7. But Collens does not stand for the proposition

that financial discovery is broadly barred, but only that on the facts of that case no such

discovery was required. As a recent case from the District of New Jersey explains in allowing

pre-trial discovery of financial information for punitive damages purposes:

        Defendants assert that until there has been a finding of liability by the jury,
        punitive damage discovery is not appropriate. Defendants rely on Collens, where
        the court stated that because the issue of punitive damages is generally bifurcated
                                                   7
      Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 8 of 22




       from issues of liability, and punitive damages issues thus may never arise,
       punitive damage discovery was not necessary at the pretrial stage. See Collens,
       222 F.R.D. at 254. Plaintiffs assert that the same jury will decide both liability and
       punitive damages issues and that, as a practical matter, there is no time to conduct
       discovery—including depositions of the individual police officers—between the
       liability verdict and the charge to the jury on punitive damages. Plaintiffs' counsel
       represented at oral argument that if Defendants are concerned with maintaining
       the confidentiality of the individual police officer defendants' personal
       information, Plaintiffs will agree to a confidentiality order and the sealing of those
       portions of the deposition transcripts and documents that disclose such
       information until such time as there is a finding of liability, if any, as to the
       individual police officer defendants. . . . Insofar as Plaintiffs assert a claim under
       42 U.S .C. § 1983, the Court notes that “evidence of a tortfeasor's wealth is
       traditionally admissible as a measure of the amount of punitive damages that
       should be awarded[.]” City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 270
       (1981). Therefore, interrogatories seeking information about Defendants' financial
       condition are reasonably calculated to lead to the discovery of admissible
       evidence on the issue of punitive damages.

Graham v. Carino, No. CIV.09-4501 JEI/AMD, 2010 WL 2483294, at *3 (D.N.J. June 4, 2010).

       That pre-trial discovery on financial matters is allowed when a punitive damage issue is

present in a case is confirmed by Tillery v. Lynn, 607 F. Supp. 399, 402-03 (S.D.N.Y. 1985). To

leave the discovery until later would be burdensome on the jury – meaning that a common

approach is to allow financial discovery to proceed pre-trial and then to later bifurcate the trial

itself into liability and punitive damages phases:

       Discovery as to defendant's personal assets may be undertaken by plaintiff at this
       time. It would be unduly burdensome to plaintiff, and most particularly a jury and
       the court, to delay resolution of the issue as to the amount of punitive damages, if
       any, which should be awarded until discovery as to defendant's personal assets
       had been completed. However, as the New York courts have recognized,
       “defendant's wealth should not be a weapon to be used by plaintiff to enable him
       to induce the jury to find the defendant guilty of malice, thus entitling plaintiff to
       punitive damages.” Rupert v. Sellers, 48 A.D.2d 265, 272, 368 N.Y.S.2d 904, 912
       (4th Dep't 1975). Accord, Chilvers v. New York Magazine Company, Inc., 114
       Misc.2d 996, 453 N.Y.S.2d 153 (N.Y.Co.Sup.Ct.1982). Accordingly, in the
       interest of justice and to avoid any undue prejudice during the liability phase of
       this action, the trial will be bifurcated. . . . Therefore, defendant's motions for
       partial summary judgment and to stay discovery as to his financial status are
       denied.

   Tillery v. Lynn, 607 F. Supp. 399, 402-03 (S.D.N.Y. 1985) (Motley, J.).
                                                  8
        Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 9 of 22




         The holding in Tillery was endorsed in Hazeldine v. Beverage Media, Ltd., No. 94 CIV.

3466 (CSH), 1997 WL 362229, at *2-*3 (S.D.N.Y. 1997), which explained” “Tillery followed

this preferred course by bifurcating the trial, see Simpson, 901 F.2d at 283, but allowing pre-trial

financial discovery to proceed.” Most cases in most jurisdictions outside the Southern District of

New York have reached exactly the same conclusion and allowed pre-trial discovery of financial

information for punitive damage purposes.4




4
    See, e.g.:
      CEH, Inc. v. FV Seafarer, 153 F.R.D. 491 (D.R.I.1994) (plaintiffs were not required to
          establish prima facie case on issue of punitive damages before they could obtain pretrial
          discovery of financial information of defendants; plaintiffs had alleged facts sufficient to
          make a non-spurious claim for punitive damages and that was sufficient to warrant
          discovery);
      E.E.O.C. v. California Psychiatric Transitions, 258 F.R.D. 391 (E.D.Cal.2009)
          (evidence of employer's current financial worth was relevant to issue of punitive
          damages, and thus was discoverable in Title VII action alleging sexual harassment and
          retaliation, where complaint sought punitive damages, deposition evidence indicated that
          employer may have acted in reckless disregard of female employees' federal rights, and
          privacy concerns could be addressed with protective order);
      Grosek v. Panther Transp., Inc., 251 F.R.D. 162 (M.D. Pa. 2008) (there was no good
          cause to issue protective order preventing discovery of defendants’ financial condition
          until determination was made that punitive damages were warranted; plaintiffs stated
          claim for punitive damages, and delaying discovery until after discovery of evidence
          supporting punitive damages would have been inefficient and delayed conclusion of the
          case);
      Vieste, LLC v. Hill Redwood Dev., No. C-09-04024 JSW DMR, 2011 WL 855831, at *1
          (N.D. Cal. Mar. 9, 2011) (allowing pre-trial discovery of Defendants' net worth and
          financial condition because it was clearly relevant to the issue of punitive damages);
      Charles O. Bradley Trust v. Zenith Capital, LLC, 2005 WL 1030218, at *3 (N.D.Cal.
          May 3, 2005) (while some federal courts have required a prima facie showing of
          entitlement to punitive damages before ordering discovery, the majority have not and
          listing cases);
      In re Aqua Dots Products Liability Litigation, 270 F.R.D. 322 (N.D. Ill. 2010), aff'd,
          654 F.3d 748 (7th Cir. 2011) (plaintiffs' discovery regarding financial information from
          manufacturer and distributor of recalled children's toy was discoverable in a product
          liability action. Plaintiffs sought punitive damages, and the distributor and manufacturer
          were arguably principal actors);
      Oakes v. Halvorsen Marine Ltd., 179 F.R.D. 281 (C.D. Cal. 1998) (because defendants
          asserted a counterclaim seeking punitive damages, they could obtain discovery regarding
                                                      9
       Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 10 of 22




        Defendant also cites a decision from Judge Cote in Tyco Intern. Ltd. v. Walsh, which

allowed a delay in seeking discovery of financial information in that case because it was not

clear if the issue would become relevant. But that case involved peculiar circumstances, which

permitted discovery of financial information to be bi-furcated without any burden on the Court.

Specifically, that case involved a bench trial, which allowed a delay between the liability phase

and punitive damages phases of the trial. As the Court explained. “it would be premature to

force the defendant to produce his net worth information at this time. If necessary, plaintiff will

have an opportunity to obtain discovery on the defendant's financial circumstances as part of any

post-trial discovery. Since the trial in this matter is a bench trial, no jury will be burdened by any

delay occasioned by this discovery period.” Tyco Int'l Ltd. v. Walsh, No. 02-CV-4633 (DLC),

2010 WL 3000179, at *1 (S.D.N.Y. July 30, 2010).

        Of course, exactly the opposite situation exists here. Defendant would apparently have

the Court delay until the jury returns with its verdict in favor of Ms. Giuffre before allowing

discovery to proceed on Defendant’s financial circumstances. As a practical matter, this would

seem to require sending the jury empaneled to hear liability issues home and then selecting a

new, second jury on punitive damages issues – a new jury which would have to somehow be

shown all of the previous testimony from the liability phase. See Hazeldine v. Beverage Media,

Ltd., No. 94 CIV. 3466 (CSH), 1997 WL 362229, at *2-*3 (S.D.N.Y. 1997) (“allowing pre-trial




        plaintiffs' net worth; California limitations on such discovery did not apply in federal
        court);
       Caruso v. Coleman Co., 157 F.R.D. 344 (E.D. Pa. 1994) (“In products liability action,
        plaintiffs would be allowed discovery of defendants’ financial statements and total sales
        revenue on the ground they are relevant to the issue of punitive damages; information
        regarding punitive damages is as discoverable as information that relates to liability, and
        discovery could proceed without prior proof of prima facie case on punitive damages.”).

                                                  10
     Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 11 of 22




discovery [of financial information] avoids the inefficiency of a discovery delay between the

liability and damages phases of trial, as well as the need to assemble a second jury.”).

        Finally, Defendant relies upon Guccione v. Flynt, for the proposition that financial

discovery is not appropriate on punitive damages issues here. But that case was sui generis with

peculiar facts that render it inapplicable here. See Guccione v. Flynt, No. 83 CIV. 8020 RWS,

1985 WL 255, at *1 (S.D.N.Y. Feb. 6, 1985) (“It should be apparent to anyone forced to review

these papers and the issues presented by this action that two men with ample resources are

employing lawyers and occupying space and time in the justice system to continue their personal

feud. Regrettably there is to date no apparent basis to avoid the unappetizing task of ruling on

these motions.”). Moreover, in that case, the Court in fact ordered the Defendant to produce

financial information to be turned over to plaintiff’s counsel at the time of trial. See id. at 1.

While that solution may have worked well in that case, it is not satisfactory here. Defendant is

not an established businessperson with regularly-kept disclosure statements reporting income and

related financial information. Instead, Defendant is participant in a covert, sex trafficking

organization with mysterious financial arrangements and apparent, recent efforts to conceal

assets. In such circumstance, Ms. Giuffre is not required to take the Defendant’s net worth

statement at face value, but instead is entitled to receive it well in advance of trial so that she

may investigate its accuracy.

        Finally, this Court has previously rejected exactly the same arguments that are being

made here. This Court explained that “[w]hile bifurcation may be the preferred method of

resolving disputed issues of liability and damages, as it prevents prejudice to the defendants by

keeping financial evidence out of the liability phase of the trial, this does not mean that plaintiffs

should be denied pretrial financial discovery.” Hamm v. Potamkin, No. 98 CIV. 7425 (RWS),

1999 WL 249721, at *2 (S.D.N.Y. Apr. 28, 1999). This Court explained that “[a]s far as the
                                                  11
Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 12 of 22
Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 13 of 22
     Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 14 of 22




clear-cut as to deprive Ms. Giuffre of her right to jury trial borders on frivolous. Ms. Giuffre is a

courageous young woman who has come forward to reveal the broad dimensions of a sex

trafficking ring – a criminal conspiracy that involved Defendant. That fact, alone, is enough to

send the issue of damages to Ms. Giuffre’s reputation to a jury, particularly because any other

approach would “require[] the Court to make factual findings regarding plaintiff's reputation for

a particular trait.” Church of Scientology Int'l v. Time Warner, Inc., 932 F. Supp. 589, 594

(S.D.N.Y. 1996) (refusing to grant summary judgment on a libel proof plaintiff argument), aff'd

238 F.3d 168 (2d Cir. 2001); see also id. citing Liberty Lobby, Inc. v. Anderson, 746 F.2d 1563,

1568 (D.C. Cir. 1984) (“To begin with, we cannot envision how a court would go about

determining that someone's reputation had already been ‘irreparably’ damaged—i.e., that no new

reader could be reached by the freshest libel” (Scalia, J.) (emphasis in original)), vacated on

other grounds, 477 U.S. 242 (1986).

       Defendant also predicts that Ms. Giuffre will “have a nearly insurmountable task to

demonstrate that [Defendant] acted with the requisite degrees of malice.” DE 370 at 10

(emphasis added). Of course, the qualifier gives away the game – a “nearly” insurmountable

task is not one on which summary judgment is appropriate. And, in any event, once Ms. Giuffre

proves at trial (as she will) that Defendant was deeply involved in Epstein’s sex trafficking ring,

it becomes obvious that Defendant’s attacks on Ms. Giuffre’s credibility were uttered with

malice. Defendant knew full well, for example, that Ms. Giuffre’s statements that Defendant

was involved in Epstein’s sex trafficking were not “obvious lies.” She knew that because she

had been involved in (among other things) procuring multiple underage girls for Epstein to

sexually abuse10 – including Ms. Giuffre herself.


10
  See Message Pads concerning Defendant (GIUFFRE001523; GIUFFRE001427;
GIUFFRE001451; GIUFFRE001454; GIUFFRE001460; GIUFFRE001461; GIUFFRE001464;
                                           14
Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 15 of 22
Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 16 of 22
       Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 17 of 22




III.    DISCOVERY OF DEFENDANT’S FINANCIAL INFORMATION SHOULD NOT
        BE CONFINDED TO A NET WORTH STATEMENT.

        Perhaps recognizing that it is inevitable that her financial information will be relevant in

this case, Defendant makes one last argument that discovery of financial information should be

“limited to a sworn affidavit of net worth.” DE 370 at 13. Whatever may have been the

circumstance warranting limitations in other cases, the circumstances here make that approach

highly inappropriate. Once again, it is important to remember that this is not a case involving,

for example, a public-traded company with audited financial statements, or a situation involving

otherwise-incontestable financial information. Cf. Hamm v. Potamkin, No. 98 CIV. 7425

(RWS), 1999 WL 249721, at *3 (S.D.N.Y. Apr. 28, 1999) (for purposes of pre-trial punitive

damages discovery, directing corporate defendants “to produce a financial affidavit containing a

statement of its total net worth and listing its income, assets, and liabilities for the past three

years”).

        Instead, this case involves a shadowy criminal organization, involving a kingpin with vast

wealth (Jeffrey Epstein, a reported billionaire), and multi-million dollar transactions to others in

the organization such as Defendant (e.g., the apparent concealed transfer, through an attorney

associated with Epstein, of an apartment to Defendant worth, in 2015, $15,000,000). Given the

strong possibility of wrongdoing lurking here, a mere declaration of net worth promises to be

next to worthless. To provide a simple example, if Defendant were to testify at trial she had a

net worth of only ten million dollars – and not provide information about where she had hidden

the fifteen million dollars associated with the sale of her apartment – then Ms. Giuffre will have

little effective way to challenge the claim. Moreover, as noted above, the record is replete with

multiple examples of Defendant failing to recall obvious and highly incriminating facts. Given

Defendant’s amnesia about important events, it seems obvious that she may similarly be

                                                   17
Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 18 of 22
     Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 19 of 22




(DE 62). As this Court has previously explained, in allowing discovery of financial information

for punitive damage purposes, “any privacy interests defendants may have in confidential

financial information produced to plaintiffs can be secured by the protective order issued by this

Court.” Hamm v. Potamkin, No. 98 CIV. 7425 (RWS), 1999 WL 249721, at *2 (S.D.N.Y. Apr.

28, 1999). Nothing in Defendant’s motion establishes that Ms. Giuffre should be barred from the

kinds of ordinarily discovery that often accompanies cases in which the financial dealings of a

defendant are discoverable.

       This argument is also belied by the fact that Defendant sought, and received, Ms.

Giuffre’s personal financial information. Specifically, she sought any payment information

relating to the media. See Defendant’s First Set of Requests for Production at No. 30. Ms.

Giuffre provided documents responsive to this request, which included her personal bank

records. Defendant takes the contradictory and self-serving position that discovery concerning

the personal finances of Ms. Giuffre is appropriate, yet discovery concerning her own finances is

somehow inappropriate.

       At the very least, the Defendant should be required to produce a “statement of [her] total

net worth and listing [her] income, assets, and liabilities for the [relevant] years,” as this Court

ordered in a previous case. Hamm v. Potamkin, No. 98 CIV. 7425 (RWS), 1999 WL 249721, at

*3 (S.D.N.Y. Apr. 28, 1999). But because that formulation came from an earlier case involving

reputable corporate entities with (apparently) audited financial statements, the discovery here

should be much broader – and should include all of the significant requests made by Ms. Giuffre.

For example, Defendant should also be required to identify all financial transactions involving

(directly or indirectly) Jeffrey Epstein,                        , Ellmax LLC, The TerraMar

Project, and any other person listed in the Rule 26 disclosures of either side in this case.

Transactions with potential witnesses in this case are highly relevant to bias and other trial
                                                  19
      Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 20 of 22




issues. And because of concern that the Defendant is concealing assets, she should also be

required to reveal all significant (greater than $10,000) assets or other monetary transfers in since

the beginning of January 1, 2015, as well as all transfers of assets or money outside of this

Court’s jurisdiction, including transfers overseas.

IV.    CONCLUSION

       Based upon the foregoing, Ms. Giuffre respectfully requests that this Court deny

Defendant’s motion for a protective order barring discovery into her financial situation. In a

contemporaneously-filed motion to compel, Ms. Giuffre also respectfully requests that the Court

grant a motion to compel Defendant to answer questions about her financial information.


Dated: August 22, 2016.

                                              Respectfully Submitted,
                                              BOIES, SCHILLER & FLEXNER LLP

                                          By: /s/ Sigrid McCawley
                                               Sigrid McCawley (Pro Hac Vice)
                                               Meredith Schultz (Pro Hac Vice)
                                               Boies Schiller & Flexner LLP
                                               401 E. Las Olas Blvd., Suite 1200
                                               Ft. Lauderdale, FL 33301
                                               (954) 356-0011

                                               David Boies
                                               Boies Schiller & Flexner LLP
                                               333 Main Street
                                               Armonk, NY 10504

                                               Bradley J. Edwards (Pro Hac Vice)
                                               FARMER, JAFFE, WEISSING,
                                               EDWARDS, FISTOS & LEHRMAN, P.L.
                                               425 North Andrews Avenue, Suite 2
                                               Fort Lauderdale, Florida 33301
                                                (954) 524-2820




                                                 20
     Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 21 of 22




                                             Paul G. Cassell (Pro Hac Vice)
                                             S.J. Quinney College of Law
                                             University of Utah
                                             383 University St.
                                             Salt Lake City, UT 84112
                                             (801) 585-520214




14
  This daytime business address is provided for identification and correspondence purposes only
and is not intended to imply institutional endorsement by the University of Utah for this private
representation.
                                                21
     Case 1:15-cv-07433-LAP Document 1219-22 Filed 07/15/21 Page 22 of 22




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 22th day of August, 2016, I electronically filed the

foregoing document with the Clerk of Court by using the CM/ECF system. I also certify that the

foregoing document is being served this day on the individuals identified below via transmission

of Notices of Electronic Filing generated by CM/ECF.


       Laura A. Menninger, Esq.
       Jeffrey Pagliuca, Esq.
       HADDON, MORGAN & FOREMAN, P.C.
       150 East 10th Avenue
       Denver, Colorado 80203
       Tel: (303) 831-7364
       Fax: (303) 832-2628
       Email: lmenninger@hmflaw.com
               jpagliuca@hmflaw.com


                                                    /s/ Sigrid S. McCawley
                                                        Sigrid S. McCawley




                                               22
